Affirmed as Modified and Opinion filed March 19, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00586-CR

                  MICHAEL JOSEPH SNOWDEN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1285227

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to aggravated sexual assault of a child. After
a pre-sentence investigation, the trial court sentenced appellant on June 21, 2012,
to life in prison. In two issues on appeal, appellant seeks reformation of the
judgment to delete the specific amount of court costs assessed and to reflect that he
has the right to appeal. We affirm the judgment as modified.

      In its judgment, the trial court ordered appellant to pay $639 in court costs.
The original clerk’s record filed with this court did not contain a bill of costs. A
supplemental clerk’s record was filed containing a computer screen printout from
the Harris County Justice Information Management System (JIMS). It shows court
costs in appellant’s case, which amount to $639.

       In Johnson v. State, ___ S.W.3d ___, No. 14-11-00693-CR, 2012 WL
4878803, at *3 (Tex. App.—Houston [14th Dist.] Oct. 16, 2012, pet. filed), this
court held that if the record does not support the assessment of a certain dollar
amount in costs, the trial court errs in entering a specific dollar amount in its
judgment. The court further held that an unsigned computer screen printout from
JIMS that does not show it was brought to the attention of the trial judge is not an
actual bill of costs under article 103.001 of the Texas Code of Criminal Procedure.
Id. at *2, n. 1.

       In this case, appellant objected to the computer screen printout in the
supplemental clerk’s record because it does not comply with article 103.001.
Article 103.001 provides:

       A cost is not payable by the person charged with the cost until a
       written bill is produced or is ready to be produced, containing the
       items of cost, signed by the officer who charged the cost or the officer
       who is entitled to receive payment for the cost.

Tex. Code Crim. Proc. art. 103.001.

While the computer screen printout bears a dated signature, the signature certifies
that it is a true and correct copy. Further, there is no evidence in the record that this
computer screen printout was presented to the trial judge before he included the
specific dollar amount in the judgment. Therefore, we cannot consider the
computer screen printout as an appropriate bill of costs in this case. See Johnson,
2012 WL 4878803, at *2 n.1; see also Jelks v. State, ___ S.W.3d ___, No. 14-12-
00509-CR, 2013 WL 638921 (Tex. App.—Houston [14th Dist.] Feb. 21, 2013, no
                                           2
pet. h.).

       For these reasons, the record in the trial court at the time this appeal was
filed did not contain any evidence supporting the assessment of $639 in court
costs. The trial court did not err in ordering appellant to pay costs, as such is
mandated by the Code of Criminal Procedure. Tex. Code Crim. Proc. art. 42.16.
The court erred, however, in entering a specific dollar amount of costs in the
judgment without any support in the record. See Johnson, 2012 WL 4878803, at
*3.

       Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we sustain appellant’s first
issue and reform the trial court’s judgment to delete the specific amount of costs
assessed. See id. at *5.

       In his second issue, appellant asks that we reform the trial court’s judgment
to correctly reflect that he has the right to appeal. The pre-printed judgment form
contains the following boilerplate language: “APPEAL WAIVED. NO
PERMISSION TO APPEAL GRANTED.” We conclude that this portion of the
trial court's judgment does not accurately comport with the record. The clerk’s
record reflects that there was no plea bargain and appellant did not waive his right
to appeal. The trial court signed an amended certification of the defendant’s right
of appeal in which the court certified that this case is not a plea-bargain case, and
the defendant has the right of appeal. See Tex. R. App. P. 25.2(d). The State has
not argued that appellant has no right to appeal. See Menefee v. State, 287 S.W.3d
9, 12 n. 12 (Tex.Crim.App.2009) (relying on trial court’s certification of
defendant's right of appeal, despite signed waiver of appeal, when State failed to
raise issue of waiver); Willis v. State, 121 S.W .3d 400, 403 (Tex.Crim.App.2003)
(concluding that record demonstrated appellant’s intention to appeal, despite
                                         3
boilerplate waiver in plea agreement, when State failed to assert waiver in court of
appeals); Grice v. State, 162 S.W.3d 641, 645 (Tex. App.—Houston [14th Dist.]
2005, pet. ref’d) (comparing Tex. R. App. P. 25.2(d) and Tex. Code Crim. Proc.
art. 42.01, § 1 and concluding that a stamped indication of waiver of appeal
appearing in judgment was “surplusage”).

      We have the authority to reform a judgment to “make the record speak the
truth.” French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992). Accordingly,
we sustain appellant’s second issue and reform the judgment to delete the
following language: “APPEAL WAIVED. NO PERMISSION TO APPEAL
GRANTED.”

      We affirm the judgment as modified.

                                  PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         4